DETAILED ACTION
	Claims 14-29 are currently pending.
Drawings
1.	The new black and white drawings which were received on 2/23/22 are accepted.  
Claim Rejections - 35 USC § 112-Enablement
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 14-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to demonstrate that administration of the claimed composition could prevent Parkinson’s disease in an individual.  The specification has not demonstrated that the administration of Prevotellaceae could prevent Parkinson’s disease. The specification fails to provide any results of any composition preventing Parkinson’s disease.  There is no reduction to practice in the instant specification only theory.  “Prevention” requires a higher standard than ‘treatment’.  There are no working examples provided.  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to compositions which meet the functional requirements recited, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussed
Given the lack of guidance contained in the specification, one of skill in the art could not make or use the broadly claimed invention without undue experimentation.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 14-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berstad et al (WO 2013/053836).
	Berstad et al teach a composition comprising live Prevotellaceae bacteria and teach that it can be used to treat or prevent Parkinson’s disease (abstract; from page 4, lines 9-29; page 6, lines 30-32: from page 8, line 6 to page 10, line 15; claims 1, 3, 6, 8, and 14).   Page 8, line 17, and claim 8 recite the use of the bacteria, Prevotellaceae.  Page 10, lines 607, recite it for therapeutic use in treating or preventing Parkinson’s disease. The specification teaches the use of mixtures containing other micro-organisms. The reference also teaches other substances which support the effect of the invention may be added to the compositions or facilitate administration. See page 9. Although Berstad does not specifically recite “wherein the composition increases abundance of intestinal Prevotellaceae in an individual” “decreasing intestinal .
6.	Claim(s) 14-23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finegold, S. (US 20040062757).
	Finegold teaches probiotic compositions for treating diseases, particularly those associated with the species of genus Clostridium (preferably C. difficile or C. tetani), particularly diarrhea and inflammatory bowel diseases comprising ulcerative colitis, Crohn's disease, Parkinson's disease, Whipple's disease and d-lactic acidosis. The composition is also used for treating attention deficit disorder, depression, bipolar , Prevotella, Wolinella, Butyrovibrio, Megamonas, Desulfomonas,Desulfovibrio, Bifidobacterium, preferably Bifidobacterium adolescentis group, Lactobacillus, Eubacterium, preferably Eubacterium aerofaciens, Actinomyces, Eggerthella, Coriobacterium, Propionibacterium, Bacillus, Peptostreptococcus, (and newly created genera originally in     Peptostreptococcus), Peptococcus, Acidaminococcus, Ruminococcus,     Megasphaera, Gaffkya, Coprococcus, Veillonella, Sarcina, certain species of Clostridium, preferably Clostridium ramosum, any species of the genera Aerococcus, Streptococcus, preferably Streptococcus faecalis,Enterococcus, Pediococcus, Micrococcus, Staphylococcus, Corynebacteri and species of the genera comprising Enterobacteriaceae and/or Pseudomonadaceae or Escherichia coli. 
	Paragraph [0005] teaches that the invention includes a method of preventing or treating a gastrointestinal or neurological disorder other than delayed-onset autism in a patient, the disorder having as an etiological component a microbial agent, the method comprising administering to the patient an antimicrobial composition in an amount effective to inhibit or eliminate the microbial agent. By "microbial agent" is meant a microbe or its toxin. Disorders that can be treated by the methods of the invention include Attention Deficit Disorder, Depression, biopolar disorder, Alzheimer's disease, Parkinson's Disease, Whipple's Disease, Tourette's Syndrome, Asperger's syndrome, Pervasive Development Disorder, early onset autism, Rhett's Syndrome, D-lactic. acidosis, and schizophrenia Gastrointestinal disorders can include antimicrobial associated diarrhea or inflammatory bowel diseases such as ulcerative colitis or Crohn's disease. The method can be used where the agent is a species of the genus Clostridium or produces a toxin having some homology with a toxin from Clostridium.
	Paragraph [0010] teaches treating neurological disorders.
See the patented claims:
CLAIMS:3. The method of claims 1 and 2, wherein said gastrointestinal diseases associated with Clostridium species are diarrhea and inflammatory bowel diseases taken from the group consisting of ulcerative colitis, Crohn's disease, Parkinson's disease, Whipple's disease and d-lactic acidosis. 13. The method of claims 1 to 12, wherein said probiotic agent consists of one or more of the following normal inhabitants of the human intestinal tract: any species of Bacteroides, Prevotella, Porphyromonas, Fusobacterium, Sutterella, Bilophila, Campylobacter, Wolinella, Butyrovibrio, Megamonas, Desulfomonas, Desulfovibrio, Bifidobacterium, Lactobacillus, Eubacterium, Actinomyces, Eggerthella, Coriobacterium, Propionibacterium, Bacillus, Peptostreptococcus (and newly created genera originally in Peptostreptococcus), Peptococcus, Acidaminococcus, Ruminococcus, Megasphaera, Gaffkya, Coprococcus, Veillonella, Sarcina, certain of the species of Clostridium, any of the species of the following genera: Aerococcus, Streptococcus, Enterococcus, Pediococcus, Micrococcus, Staphylococcus, Corynebacterium, and species of the 
	The antimicrobial composition or agent is in the form of a tablet or
capsule which is enterically coated.  See patented claim 11 and paragraph [0044].  A method for ‘treating Parkinson’s disease’ implies that the patient be treating has been diagnosed with PD.


Prior art not presently relied upon:
	Krajmalnik-Brown et al (US Patent No. 9,719,144 B2)
teach compositions comprising Prevotella to treat autism. The reference teaches combinations of Prevotella with probiotics and/or prebiotics to increase the amount of Prevotella in the subject’s gut. 
See claim 1 for example and additional passages:

A method for treating autism spectrum disorder-gut related symptoms/complications in a subject comprising: administering a probiotic comprising Prevotella, and/or Coprococcus, and/or Prevotellaceae, and/or Veillonellaceae to said subject, wherein said subject, prior to administration, has tested deficient for said Prevotella, and/or Coprococcus, and/or Prevotellaceae, and/or Veillonellaceae.
Brief Summary Text - BSTX (10):
In at least one aspect, a method of treating a human subject with autism spectrum disorder gut-relatedsymptoms, includes administering, to the subject, a prebictic to stimulate growth of at least one ofPrevotella, Coprococcus, Prevotellaceae, or Veillonellaceae bacteria in a gut of the subject, wherein a relative abundance of the at least one of Prevotella, Coprococcus, Prevotellace ae, or Veillonellaceaebacteria in the gut of the subject is below a predetermined abundance.


Murray et al (WO 2011/053653 A2) in light of Gray (https://www.nutraingredients.com/Article/2017/10/05/Prebiotic-tea-Mouse-data-suggests-black-tea-polyphenols-play-role-in-weight-loss-by-changing-gut-bacteria).
Murray et al teaches compositions comprising live or killed Prevotella bacteria.  It is taught that the preparations may be in the form of an oral medicament or a dietary supplement, e.g., pill, tablet or capsule.  The product can also be a human food product supplemented with live Prevotella and be selected from the group consisting of milk, yogurt, milk powder, tea, juice, cookies, wafers, crackers, and cereals.  See page 3.  Tea, particularly black tea, is a prebiotic.  Grey teaches that black tea acts as a prebiotic.  Accordingly, the Prevotella in tea as taught by Murray contains a prebiotic.

	Kovarik (US Patent No. 10,086,018)

	Column 8, lines 57-67 teach the use of probiotics to modulate the human microbiota and promote health.
Brief Summary Text - BSTX (34):One aspect of the present invention is directed to the provision of pharmaceuticals based on an individual's own microbiome. Thus, in certain embodiments, isolation of particular bacteria from an individual's stool is employed and CRISPR-Cas and/or Cpf1 systems are then used to modify such bacteria in various beneficial ways, as described herein. The reintroduction of such modified bacteria into the person's gut (e.g. via fecal transplantation) provides a way to selectively and competitively compete with other undesired bacteria in the person's gut. Preferably, the resident populations of gut microbes are reduced substantially before the reintroduction of the modified bacteria, thus providing a better chance and opportunity for the establishment of a population of preferred bacteria, as modified via the CRISPR-Cas systems, as described herein.
Description Paragraph - DETX (51):One of skill in the art will appreciate that still other embodiments of the present invention are directed to aspects of human health that are similarly related to the proper balance and populations of bacteria in an individual's microbiome, and in particular, to the reduction in the likelihood of developing, preventing and treating of Parkinson's disease. Parkinson's disease is a neurodegenerative disorder characterized by a chronic and progressive loss of dopamine neurons in substantia nigra pars compacta, leading to movement disorders including dyskinesia, resting tremor, rigidity, and gait disturbance. Parkinson's disease is the second most common neurodegenerative disease worldwide and affects more than one percent of people older than sixty years of age and roughly four percent of those older than 85. Although causality of the disease is not known, chronic inflammation appears to play an important role in the pathogenesis of Parkinson's disease. Significant increase of inflammatory cytokines such as TNF-alpha, Il-1beta and IFN-gamma in glial cells in the substantia nigra of Parkinson's patients has been observed. One aspect of the present invention is directed to reducing the Description Paragraph - DETX (52):In still other particular embodiments, as discussed above with respect to the connections between the oral and gut microbiomes and the various diseases stemming from dysbiosis thereof, by controlling the inflammatory response associated with gingivitis, the subgingival nutrient supply to the subgingival microbiota will not be conducive to periodontal pathogen overgrowth. Thus, by addressing the inflammatory response of an individual, it is possible to control infection by modulating the subgingival microbiota of an individual so that it is predominated by commensal bacteria compatible with periodontal health. By maintaining periodontal health, the occasions for pathogenic bacteria to travel to other parts of the body, including the brain and blood vessels, one is able to prevent various diseases, including but not limited to Parkinson's disease, Alzheimer's Disease, heart disease, GERD, etc.




Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/16/22